Citation Nr: 0717289	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  01-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
rheumatoid arthritis of the right wrist and left ankle from 
July 28, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 to April 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In December 2002 the Board 
ordered additional development of the evidence.  In September 
2003 the case was remanded to address due process concerns.  
In March 2005 the Board granted an earlier effective date of 
June 27, 1997 for the award of the 60 percent rating, and 
remanded for additional development the matter at issue 
herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Historically, in March 2005 the Board remanded the veteran's 
claim to the RO and directed, in pertinent part, that the RO 
ask the veteran to identify any private (non-VA) sources of 
treatment for his rheumatoid arthritis since July 2000, and 
to then secure complete records from all sources identified.  
The Board also directed the RO to arrange for the veteran to 
be examined by a rheumatologist to ascertain the current 
severity of his seronegative rheumatoid arthritis.

In April 2005, the veteran provided the RO with a signed VA 
Form 21-4142, Authorization and Consent, for medical records 
from Dr. R. M. at the National Jewish Medical and Research 
Center in Denver, Colorado, dated in September 2004.  
However, there is no indication that the RO ever sought these 
records.  In fact, a January 2007 Supplemental Statement of 
the Case notes that "[t]here are no supplemental treatment 
records since May 2000."  Records alleged pertinent have 
been identified, and VA is obliged to assist the appellant to 
obtain such records, notwithstanding any individual efforts 
he may have taken to obtain them.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Regarding any non-federal evidence VA seeks 
and is unable to obtain, the RO is required to notify the 
veteran of the records it could not obtain, its efforts to 
obtain the records, any further actions VA will take 
regarding them, and that he is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e).

In addition, in September 2006, VA sent two letters to the 
veteran notifying him that his VA examinations were scheduled 
for October 2006.  However, this correspondence was sent to 
the wrong address.  (Specifically, the street name on the 
letter is incorrect.)  Consequently, further development of 
the record is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In particular, the RO 
should request medical records from all 
providers and facilities for which the 
veteran provides releases, specifically 
including National Jewish Medical and 
Research Center in Denver, Colorado (for 
which the veteran previously provided a 
release).  The veteran must assist in 
this matter by providing/updating any 
necessary releases.

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  This 
notification should be sent to the 
address provided by the veteran in an 
April 2005 VA Form 21-4142 unless a more 
current address has been provided in the 
meantime.  

2.  The RO should then arrange for the 
veteran to be examined by a 
rheumatologist to ascertain the current 
severity of his seronegative rheumatoid 
arthritis.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

Notice of the examination should be sent 
to the address provided by the veteran in 
an April 2005 VA Form 21-4142 unless a 
more current address has been provided in 
the meantime.  

Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should identify any 
constitutional manifestations associated 
with active joint involvement and to 
solicit information from the veteran as 
to why he believes his rheumatoid 
arthritis of the left ankle and right 
wrist causes total incapacitation.  The 
examiner should provide an opinion as to 
whether the veteran's rheumatoid 
arthritis of the left ankle and right 
wrist is indeed totally incapacitating.  
If the rheumatoid arthritis is not 
manifested by an active process at the 
time of the examination, the examiner 
should fully report the limitations of 
each joint involved.  The examiner should 
explain the rationale for all opinions 
given.

3.  Then, the RO should readjudicate the 
matter on appeal in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


